77 N.J. Super. 423 (1962)
186 A.2d 702
LOUIS WEBER ET AL., PLAINTIFFS-RESPONDENTS,
v.
JOSEPH PIERETTI, JR. AND MARIE PIERETTI, INDIVIDUALLY AND T/A BROOKDALE BEVERAGE CO., DEFENDANTS-APPELLANTS, AND MAYOR AND COUNCIL OF THE TOWN OF BLOOMFIELD ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued December 17, 1962.
Decided December 19, 1962.
Before Judges GOLDMANN, FREUND and FOLEY.
*424 Mr. Bernard Hellring argued the cause for appellants (Messrs. Hellring, Lindeman and Lieberman, attorneys; Mr. Norman Bruck, on the brief).
Mr. David A. Rappeport argued the cause for respondents.
PER CURIAM.
The judgment under appeal is affirmed for the reasons stated by Judge Mintz sitting in the Chancery Division, Weber v. Pieretti, 72 N.J. Super. 184 (1962), except that we do not join in that part of his decision relating to collateral estoppel by judgment (at pages 192-3).
Defendants Pieretti call attention to the fact that the trial judge failed to consider their contention that their present business operations constitute no more than "a valid intensification of their valid pre-existing non-conforming use." Our reading of the lengthy record convinces us that these operations are not merely an intensification of a use predating the adoption of the Bloomfield zoning ordinance of 1930. The proofs clearly demonstrate that the Pieretti enterprise constitutes an invalid enlargement of the business beyond all reasonable limits  an enlargement deliberately and brazenly pursued in the face of repeated complaints to municipal officials by neighbors, municipal court proceedings, and the warning signals raised in Pieretti v. Johnson, 132 N.J.L. 576 (Sup. Ct. 1945), and Pieretti v. Mayor and Council, etc., Bloomfield, 35 N.J. 382 (1961).
Defendants rely heavily on Moore v. Bridgewater Twp., 69 N.J. Super. 1 (App. Div. 1961), and claim it is controlling in the particular circumstances of this case. Moore is inapposite; it involved a wasting or diminishing asset, namely, a quarry. Its holding must be considered as strictly limited to such an asset. The Pieretti soda bottling operation does not, of course, fall into that category.
Affirmed.